DISMISS; and Opinion Filed November 20, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01100-CV


                            IN THE INTEREST OF J.Q., A CHILD


                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-12-00702-W

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Evans
                                   Opinion by Justice O'Neill
       This is an accelerated appeal from the trial court’s order terminating appellant Janeth

Quinones’s parental rights. On October 18, 2013, we notified appellant that her brief in this

cause was due on November 6, 2013. We also notified appellant that because this was a parental

termination case, no extensions would be granted absent extraordinary circumstances.          We

expressly cautioned appellant that failure to timely file a brief could result in dismissal of her

appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3; see also In re G.J.O., 05-10–

00378-CV, 2011 WL 2207094 (Tex. App.—Dallas 2011, no pet.). To date, appellant has not

filed a brief or provided any explanation for her failure to do so.
      Accordingly, we dismiss this appeal for want of prosecution.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE


131100F.P05




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE IN THE INTEREST OF J.Q., A                 On Appeal from the 304th Judicial District
CHILD                                               Court, Dallas County, Texas
                                                    Trial Court Cause No. JD-12-00702-W.
No. 05-13-01100-CV                                  Opinion delivered by Justice O’Neill.
                                                    Justices Lang-Miers and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED for want
of prosecution.


Judgment entered this 20th day of November, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –3–